Title: Examination of Hugh Henry Brackenridge, [18–19 November 1794]
From: Hamilton, Alexander
To: 


[Pittsburgh, November 18–19, 1794]
Early next morning, a subpena was read to me, from judge Peters, commanding me before him, at his chamber, to give testimony, touching all such matters as should be enquired of me. I considered this as, in fact, an examination touching myself; and that, on the opinion formed from this, was to depend my being or not being arrested.
I attended the judge, and was referred by him to secretary Hamilton, for examination. I was received by Hamilton, with that countenance, which a man will have, when he sees a person, with regard to whom his humanity and sense of justice struggles; he would have him saved, but is afraid he must be hanged;—was willing to treat me with civility, but was embarrassed with a sense, that, in a short time, I must probably stand in the predicament of a culprit, and be in irons. He began, by asking me some general questions, with regard to any system or plan, within my knowledge, of overthrowing the government. I had known of nothing of the kind. After a number of general questions, to which I had to answer in the negative, I proposed putting an end to that, by giving him a narrative of every thing I did know. It was agreed; and he began to write. I gave him the outlines of the narrative I have given in this publication, until I came to that particular, where, after the burning Neville’s house, I represented the people calling upon Bradford and Marshall to come forward, and support what was done, under the pain of being treated as Neville himself had been. At this the secretary laid down his pen, and addressed himself to me; Mr. Brackenridge, said he, I observe one leading trait in your account, a disposition to excuse the principal actors; and before we go further, I must be candid, and inform you of the delicate situation in which you stand; you are not within the amnesty; you have not signed upon the day; a thing we did not know until we came upon this ground, I mean into the western country; and though the government may not be disposed to proceed rigorously, yet it has you in its power; and it will depend upon the candour of your account, what your fate will be. My answer was, I am not within the amnesty, and am sensible to the extent of the power of the government; but were the narrative to begin again, I would not change a single word. I went on. Having passed through the circumstances of the marshal and Neville being privy to my giving my opinion to Black and Hamilton, on the effect of the writs of subpœna against delinquent distillers, and Neville requesting me to go to the Mingo meeting-house, my examination was adjourned; Mr. Hamilton being called upon to dinner; and I was desired to attend in the afternoon.
I came home; but declined dining with general Lee that day, though pressed by several messages. I could not bear to shew myself with that company, in the doubtful predicament in which I stood.
At three o’clock I returned to my examination; Mr. Hamilton entering the room where I waited for him, appeared to have been reflecting, and said, “Mr. Brackenridge your conduct has been horribly misrepresented.” I saw that he never before heard the least of my being solicited by Neville the younger, to go to the meeting at Mingo Creek, but having just dined in company with Neville, at the house of major Craig, where I was then examined, he had asked Neville, and he had acknowledged it. This is conjecture.
I went on to give an account of the Mingo Creek meeting. The secretary appeared not satisfied. “Mr. Brackenridge,” said he, “you must know we have testimony extremely unfavourable to you, of speeches made at this meeting; in particular your ridiculing of the executive.” I saw that some fool had misunderstood, and had been giving account of what I had deduced from the lenity of the President, in the case of the Presqu’isle establishment, and my introducing general Knox and the Seneca Indian, Obeal, or Cornplanter, making speeches. I was extremely hurt to think, that, after I had been called upon, in the manner I was to go forward on that occasion, I should be at the mercy of the accounts of persons who did not understand me, and obliged to answer the pleasantry I had found necessary to use, to carry off their minds, for a time, from the object they were upon, until I saw them better disposed to hear what I had farther to say. My answer was, “Five persons were chosen to go with me to that meeting; for the express purpose of bearing testimony of what I should say let these be called upon. Is it reasonable I should be at the mercy of the misconceptions, or a voluntary misrepresentation of weak or prejudiced individuals?” He was silent. I went on giving an account of the town meeting of Pittsburgh. I stated it, as moved by me, that we should march and affect to join the people at Braddock’s fields. I saw the secretary pause at this, and sink into a deep reflection. It staggered him. Was it any more, said I, than what Richard the second did, when a mob of 100,000 men assembled on Blackheath? the young prince adressed them, put himself at their head, and said, What do you want, gentleman? I will lead you on.

My narrative now continued. After some time the secretary observed, “My breast begins to ach, we will stop to night; we will resume it tomorrow morning at 9 o’clock.” I withdrew, but was struck with his last expression. I was at a loss to know whether his breast ached for my sake, or from the writing; but disposed to construe every thing unfavourable, I supposed it was for my sake, and that he saw I must be arrested.
Next morning general Lee made an apology to Mrs. Brackenridge, that for the sake of retirement, and to be in a less central part of the town, he was about to withdraw to other quarters, with some part of his family. I considered this as owing to the delicacy of his feelings, that he wished to be out of the way, and not a witness of the circumstance of one with whom he had been acquainted in juvenile years, sinking into a melancholy situation just under his eye. I had taken it for granted that he had received a hint from Mr. Hamilton, of what was to take place.
Waiting on the secretary, at 9 o’clock, my examination recommenced. In the course of the narrative, his countenance began to brighten, and having finished the history, there was an end. “Mr. Brackenridge,” said he, “in the course of yesterday I had uneasy feelings, I was concerned for you as for a man of talents; my impressions were unfavourable; you may have observed it. I now think it my duty to inform you, that not a single one remains. Had we listened to some people, I do not know what we might have done. There is a side to your account; your conduct has been horribly misrepresented, owing to misconception. I will announce you in this point of view to governor Lee, who represents the executive. You are in no personal danger. You will not be troubled even by a simple inquisition by the judge; what may be due to yourself with the public, is another question.”
In so delicate a case, where life had been fought by insidious men; and where, what I felt with more sensibility, my hopes of estimation in the world, were likely to be blasted, at least for a time, it may easily be supposed, that no word escaped me, or will ever be forgotten.
My sensibility had been greatly wounded, when I waited on judge Peters with the narrative to sign it, as directed by Mr. Hamilton. It was with difficulty, I could write my name. I cursed the circumstance of having to write it five times, to the five different sheets of paper, of which my narrative consisted. I returned to my house with different feelings from those I had for a long time before.
